Citation Nr: 1454380	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for duodenal ulcer, gastroesophageal reflux disease, to include as secondary to PTSD. 

3. Entitlement to service connection for insomnia, to include as secondary to PTSD. 

4. Entitlement to service connection for alcoholism, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran service connection for PTSD, with an initial rating for 50 percent disabling, and denied service connection for duodenal ulcer, insomnia and alcoholism. 

A Board videoconference hearing, between the Veteran and a Veterans Law Judge, was scheduled for October 2013. This hearing was cancelled by the Veteran. 

The issues of entitlement to service connection for duodenal ulcer, insomnia and alcoholism, all to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by anger, isolation, sleep difficulties (including nightmares), flashbacks, paranoia, hypervigilance, irritability, depressed and anxious mood, avoidance, occasional suicidal ideation, and some impaired impulse control; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood. 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Posttraumatic Stress Disorder (PTSD)

In the January 2011 rating decision, the RO, in pertinent part, granted the Veteran service connection and assigned an initial 50 percent rating for PTSD. The Veteran contends that his PTSD is more severe than his current disability rating. The evidence warrants a finding that the Veteran's current disability is better approximated by the criteria for a 70 percent disability rating. Therefore, his claim for an increased initial rating for PTSD is granted up to 70 percent, but not higher.    

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that 'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Medical evidence of record reflects diagnoses of and treatment for PTSD, as well as diagnoses of depression and anxiety. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). There is no indication that it is possible to distinguish the symptoms from the Veteran's PTSD, depression and anxiety, as described in the evidence of record. See VA Compensation and Pension Psychiatric Examination, May 21, 2014. Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD. Considering the pertinent evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his PTSD has been manifested by symptoms more closely described by an initial rating of 70 percent.

The Veteran's service-connected PTSD is manifested by sleep difficulties (including nightmares), depression and anxious mood, suicidal ideation and hallucinations; however, he suffers from no panic attacks, no disorientation, good personal hygiene and minimal obsessive/ ritualistic tendencies. These symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment in mood and thinking. As described above, these symptoms most closely resemble the criteria for a 70 percent rating for PTSD. 

The record largely consists of counseling records generated by the VA Medical Center in Grand Rapids, Michigan (VAMC Grand Rapids), and VA Compensation & Pensions (C&P) psychiatric examinations from December 2010 and May 2014. VA treatment records dated in early 2007 indicates that the Veteran has been suffering from various types of psychiatric condition, including depression, anxiety or PTSD. The records reveal that the Veteran is self-employed, maintains some social and familial relationships and handles his own financial affairs throughout this claims period.  

The Veteran was afforded a VA C&P psychiatric examination in December 2010. During the examination the Veteran noted that he suffered from insomnia due to nightmares, hallucinations and depression. The Veteran reported that he often gets only 2-3 hours of sleep a night, which causes him to then be fatigued and tired on a daily basis. He expressed that he is often in a depressed mood, but when asked whether he has ever considered suicide, he states that he "want[s] to live." However, the he has expressed these suicidal ideation throughout the claims period. The Veteran also expressed that he was not compulsively irritable, but on some occasions he felt slight anger and aggression towards an estranged nephew.  

Most importantly, and what the Board finds most probative is the Veteran's hallucinations. He describes seeing and hearing thousands of dead people, mainly servicemen, whom he believes are real and are trying to tell him something. The Veteran states that he thinks the voices tell him that they are "ok" and various other messages. He reports that these visual and auditory hallucinations happen on a daily basis. 

On examination, the examiner noted no indications of hypervigilance or paranoia, or any signs of panic attacks. In fact, the examiner affirmatively noted that, the Veteran during the examination, was neatly groomed and appropriately dressed, with good hygiene, and displayed good spatial orientation with clear coherent speech and was friendly and attentive. Examiner also noted that his memory was grossly intact and insight and judgment were functionally intact. However, in light of these attributes, the examiner concluded with an Axis I diagnosis for PTSD for the Veteran, with a GAF score of 50. 

At the time of the December 2010 examination, the Veteran lived alone in a trailer on his brother's property, and maintained some relationships with him and his family. The Veteran was withdrawn from much social interactions, and only maintained one hobby of hunting. The Veteran was married twice, with one child. He drank excessively, and used other illicit drugs. 

While the Board notes that GAF scores are not the only standard in which to adjudicate the rating of a claim for PTSD, it does recognize that it may be a factor in determining the level of disability a Veteran is suffering from due to his PTSD. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); see also, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995). In this regard the Board finds the GAF score highly probative in light of the evidence described above. A GAF score of 50 delineates a disability picture of serious impairments to impairments to social, occupational and school functioning, according to the DSM-IV criteria in which the Veteran's PTSD was evaluated under. Specifically, the score outlines an opinion that the Veteran suffers from symptoms such as: severe depression, suicidal ideations, isolation, occupational difficulties and sleep disruption, which have all been demonstrated by the evidence stated above. This score closer approximates a 70 percent rating criteria for PTSD.  

Subsequent VA treatment records from September 2011, October 2011, February 2012, June 2012, March 2013, May 2013, and August 2013, indicate ongoing mental health treatment and demonstrate that the Veteran's PTSD has been manifested by symptoms similar to those pronounced in his December 2010 VA examination, with only slight showing of relative improvements. The frequency, severity and duration of those symptoms, again, more closely reflect the criteria for a 70 percent rating under the General Rating Formula, than those listed under the criteria for a 50 percent rating for PTSD. 

VA treatment records from the relevant period reveal ongoing depression and anxiety. The Veteran has repeatedly reported that his anxiety comes from his visual and auditory hallucinations of dead servicemen and women. Additionally, the Veteran has stated that he has consistently been depressed since he left the service; upon inquiry, the Veteran often rates his depression as a 5-6 out of a scale of 10. The VA treatment records indicate that the Veteran has been on some type of medication for depression since 2007. 

The VA treatment records show that the Veteran maintains a few social and familial relationships. The Board notes that he remains in contact with his son from his first marriage, and that he married a second time until his second wife's death; however, since her death the Veteran have not been able to maintain any type of long term relationship. Furthermore, the Veteran maintains a relationship with his older brother, whose lawn he lives on, in his trailer. Indeed, he mentions how he is helping his brother remodel his kitchen, as well as frequently helping with chores. Finally, the Veteran, while withdrawn from social interactions, seem to maintain some close friends. He has mentioned on several occasions that he maintains a standing breakfast with several friends and Veteran's in the area. 

However, the VA records indicate that the Veteran also reports that he sometime gets irritated or aggravated at other people. More recent treatment records also note that the Veteran reports having some suicidal thoughts, stating "run through my mind but I just can't do that." See VA Treatment Records, May 8, 2013. Such symptoms/tendencies are contemplated within the criteria for a 70 percent rating, and the Boards finds the affirmation of these thoughts to be most probative in establishing a higher disability picture than that described by the 50 percent criteria. 

Furthermore, the Board also finds probative that VA treatment records indicates that the Veteran has an inability to work in structured settings. The December 2010 VA examination revealed that the Veteran had some difficulties retaining a job under a structured employment setting. The Veteran affirmatively stated that he finds that structure difficult and that is why he started his own roofing company. VA treatment records indicate the Veteran has in-fact been self-employed working on roofing projects, but has recently picked up very few jobs. Prior to this period he moved from various company and positions, never staying for more than a couple of years, sometimes shorter. 

In May 21, 2014, the Veteran was afforded another C&P psychiatric examination. The results showed a similar disability picture with specific findings of hypervigilance, dissociative reactions, persistent negative emotional state, irritable behavior, angry outbursts, and disturbed motivation and mood. Additionally, the examiner noted that the Veteran continued to suffer from depression, anxiety, hallucinations and sleep disturbance. The examiner opined that the Veteran's PTSD symptoms "causes clinically significant distress or impairment on social, occupational, or other important areas of functioning." See VA C&P Psychiatric Examination, May 21, 2014. 

The Board finds that this examination reveals a disability picture that, again, more closely matches the criteria for a 70 percent ratings.  Specifically, that the examiner recorded that the Veteran was hypervigilant, seemed irritable, and aggressive toward other people and objects. Additionally, the examiner noted that the Veteran persistently felt detached/estranged, with markedly diminished interest in anything, and an inability to experience happiness.

Indeed, even the May 2014 examiner noted that the Veteran's condition seems to have persisted since the 2010 examination, until the death of the Veteran's brother, whom he lived on the property of. The Veteran reported he had started drinking again, more withdrawn from his relationships, and more irritable. He reported during the examination that he had even participated in several bar fights prior to the examination. The Veteran further reported an almost estranged relation with his son, and have stopped going to the local VFW. 

Consequently, considering the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by symptoms similar to those contemplated in the criteria for a 70 percent rating pursuant to the General Rating Formula for Mental Disorders and that those symptoms have in fact resulted in deficiencies in his work, judgment, relationships, and mood. Therefore, the Veteran's appeal for increased initial rating must be granted. 

A 100 percent rating is not warranted for the Veteran's condition. As described above, a 100 percent disability rating for PTSD is manifested by a total occupational and social impairment, with symptoms such as gross impairment in communications and thinking, inappropriate behavior, persistent danger of hurting self and others, and neglect in personal hygiene. Nowhere in the Veteran's record do such symptoms or equivalent symptoms of a similar severity amount to such debilitating condition. The record contains evidence of appropriate interactions with the public, albeit limited, and a care of his overall appearance and hygiene. While he has some problems recently with his anger, the Board finds that they do not amount to a "persistent" danger to hurting others. Finally, the Veteran has not demonstrated any grossly impaired judgment, and has been reported to be clear and direct in his communications. The Board finds that such symptoms do not amount to the criteria set out for a 100 percent rating, and therefore, a 70 percent rating, and not more, for the Veteran's service-connected PTSD is granted.  

Other Considerations 

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as his ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. While the Veteran has reported that he has various conditions secondary to his PTSD, each of these claims has been separately adjudicated below. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increase initial rating of 70 percent is granted.  


REMAND

The Board has determined that additional development is required as to the Veteran's claim for entitlement to service connection for duodenal ulcer, insomnia and alcoholism, all include as secondary to PTSD. These claims were denied in a January 2011 RO rating decision. In February 2011, the Veteran submitted a timely Notice of Disagreement (NOD) to this decision. As the RO never issued a Statement of the Case (SOC) with regard to these issues, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorder at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Provide the Veteran and his representative a Statement of the Case (SOC) addressing the issues of entitlement service connection for duodenal ulcer (gastroesophageal reflux disease), insomnia and alcoholism, all including as secondary to PTSD. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of these issues. Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

3. The RO/AMC should take such additional development action as it deems proper with respect to the claims and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

4. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


